Case: 1:19-cr-00439-JRA Doc #:1 Filed: 07/23/19 10f1. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT =) °2
FOR THE NORTHERN DISTRICT OF OHIO —
EASTERN DIVISION

UNITED STATES OF AMERICA, ) INDICTMENT

Plaintiff,
JUDGE
V.

19 CR 439

Title 18, United States Code,

JUBGE ADAN

RAYMOND ANTHONY MILLER, CASE NO.

 

Defendant.

   

COUNT 1
(Escape, 18 U.S.C. § 751(a))

The Grand Jury charges:

1. On or about January 2, 2017, in the Northern District of Ohio, Eastern Division,
Defendant RAYMOND ANTHONY MILLER did knowingly escape from custody, under the
supervision of Oriana House Residential Reentry Center, while in custody as an inmate at
Federal Correctional Institution McKean, an institutional facility in which he was lawfully
confined at the direction of the Attorney General by virtue of a judgment and commitment of the
United States District Court for the Northern District of Ohio, upon a previous conviction for
felon in possession of firearm and or ammunition, in violation of Title 18, United States Code,
Section 751 (a).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
